Citation Nr: 0104237	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-50 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for hallux valgus.

2.  Entitlement to an original evaluation in excess of 20 
percent for intervertebral disc syndrome, degenerative disc 
disease, status post partial hemilaminectomy and diskectomy, 
L5-S1.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1973 to August 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating determination 
of the Los Angeles Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board observes that the veteran has noted disagreement 
with the assignment of the initial rating and has properly 
perfected her appeal as to the issue of intervertebral disc 
syndrome, degenerative disc disease, status post partial 
hemilaminectomy and diskectomy, L5-S1.  Therefore, the 
propriety of each rating during the time period from 
September 1, 1994, through the point in time when a final 
resolution has been reached, is currently before the Board.  
Grantham v. Brown, 114 F.3d 1156 (1997); Fenderson v. West, 
12 Vet. App. 119 (1999).


REMAND

A review of the record demonstrates that at the time of her 
December 2000 hearing before the undersigned Board Member, 
the veteran testified that she had recently been examined by 
her private physician for her low back disorder.  These 
records have not been associated with the claims folder.  The 
veteran also testified that her low back disorder had 
worsened within the past six months. VA is obliged to afford 
veteran's contemporaneous examinations where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that her disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 or § 4.45 (2000).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.  The guidance provided by the Court in DeLuca must 
be followed in adjudicating the veteran's increased rating 
claim.  However, in that regard, the Board notes that the 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should 
only be considered in conjunction with the Diagnostic Codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  Inasmuch as the veteran's back disability is 
evaluated under the provisions of 38 C.F.R. § 4.71a; 
Diagnostic Code 5293 (2000) the factors listed in 38 C.F.R. 
§§ 4.40 and 4.45 are for application.  VAOGCPREC 36-97 
(1997).

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board further observes that several requests have been 
made by the RO to obtain additional treatment records from 
the Pentagon Clinic as they relate to treatment for hallux 
valgus.  These requests have not been responded to.  While 
the Board notes that there are several records from the 
Pentagon Health Clinic which have been associated with the 
claims folder as part of the veteran's service medical 
records, it is unsure as to whether these records constitute 
the complete record of treatment which may be available from 
the Pentagon Health Center.  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the Court in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for low back problems or hallux 
valgus.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The RO should once again contact the 
National Personnel Records Center (NPRC) 
as well as all other available sources, 
and request copies of all inpatient, 
outpatient and medical examination 
records for the Pentagon Health Center.  

4.  The RO should, after obtaining the 
proper authorization from the veteran, 
obtain and associate with the claims 
folder copies of all treatment records of 
the veteran from Donald O. Campbell, 
M.D., 927 Deep Valley Drive, Rolling 
Hills Estates, CA 90274. 

5.  The RO should schedule the veteran 
for appropriate examinations to determine 
the nature and etiology of any hallux 
valgus disorder and the current severity 
of her service-connected intervertebral 
disc syndrome, L5-S1.  The examinations 
should include all indicated tests and 
studies, including range of motion 
testing reported in degrees of arc, and 
electromyograph and nerve conduction 
velocity studies.  The orthopedic 
examiner should also report the normal 
ranges of motion for the low back.  The 
examination findings must be reported in 
detail.  The examiner should review the 
claims folder prior to completing the 
examinations.

As to the hallux valgus disorder, the 
examiners should comment on whether the 
veteran currently has hallux valgus.  If 
so, the examiners are requested to render 
an opinion as to whether it is at least 
as likely as not that any current hallux 
valgus is related to any incident of 
service.  

As to the veteran's intervertebral disc 
syndrome, if loss of range of motion is 
present, the examiners should comment on 
whether the loss of range of motion is 
mild, moderate, or severe as well as the 
reason for the loss of motion.  The 
examiners are further requested to 
carefully elicit from the veteran all 
pertinent subjective complaints with 
regard to the low back and lower 
extremities and to make specific findings 
as to whether each complaint is related 
to the service-connected intervertebral 
disc syndrome, L5-S1.  The examiners are 
also requested to comment on the absence 
or presence of the following: recurrent 
attacks with intermittent relief; 
symptoms compatible with sciatic 
neuropathy with characteristic pain and 
demonstrable muscle spasm; absent ankle 
jerk, or other neurological findings 
appropriate to site of diseased disc; 
little intermittent relief.  The 
examiners are further requested to render 
an opinion as to whether there is 
adequate pathology present to support the 
level of each of the veteran's subjective 
complaints.

The examiner should determine whether the 
service connected low back disorder is 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should, 
if feasible, be expressed in terms of the 
degree of additional range-of-motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.

6.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

7.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  The veteran is advised that 
the examination requested in this remand is deemed necessary 
to evaluate his claim and that his failure, without good 
cause, to report for scheduled examinations could result in 
the denial of his claim.  38 C.F.R. § 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




